                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION

BAYVIEW LOAN SERVICING, LLC,       )
                                   )
                      Plaintiff,   )
                                   )                       JUDGMENT IN A CIVIL CASE
v.                                 )                       CASE NO. 7:15-cv-220-D
                                   )
CAROLYN LOCKLEAR, LENNIE LOCKLEAR, )
MERITAGE MORTGAGE CORPORATION,     )
LUMBEE GUARANTY BANK, UNITED       )
STATES OF AMERICA, and NORTH       )
CAROLINA DEPARTMENT OF REVENUE,    )
                                   )
                      Defendant.   )


Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the Deed conveying the real property
located at 508 Fodiesville Road, Shannon, NC 28336 (the "Property"), from Jeff Locklear and
Retha Jane Locker to Carolyn Locklear and "Linnie Locklear," dated December 11, 1995 and
recorded on December 12, 1995, in Book 888 at Page 005 of the Robeson County Register of
Deeds is reformed to include the correct spelling of Lennie Locklear. The Deed dated December
11, 1995 and recorded on December 12, 1995, in Book 888 at Page 005 of the Robeson County
Register of Deeds is declared to be a valid conveyance of the Property to Carolyn Locklear and
Lennie Locklear effective as of its recording on December 12, 1995. A money judgment is
entered against Defendants Carolyn Locklear and Lennie Locklear, jointly and severally, in the
amount of $131,389.71, plus post-judgment interest from July 18, 2017 as allowed by law. All
other claims raised by Plaintiff in its July 30, 2015 Complaint [D.E. 1-1] are DENIED.


This Judgment Filed and Entered on December 20, 2018, and Copies To:
Alan Marc Presel                            (via CM/ECF electronic notification)
Franklin L. Greene                          (via CM/ECF electronic notification)
Christopher M. Anderson                     (via CM/ECF electronic notification)
David D. Lennon                             (via CM/ECF electronic notification)


DATE:                                              PETER A. MOORE, JR., CLERK
December 20, 2018                                  (By) /s/ Nicole Sellers
                                                    Deputy Clerk
